tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c number release date date date uil dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice our deletions you do not need to take any further action if you agree with letter cg catalog number in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil legend b state c date d individual f individual g business h lodge j program k state dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues do you qualify for exemption under sec_501 of the code no for the reasons set forth below facts more than years ago you began hosting a group of men on a father and son guided fishing adventure in tents to state k your executive director d and another director f purchased two acres of land for the purpose of establishing a ministry for men on the land the land was bought and developed slowly every summer with a lodge in mind d initially operated the fish camp as a small_business offering week letter cg catalog number 47630w long fishing adventures in k approximately years after the first father and son fishing adventure the non profit concept took place and you were incorporated in the state of b on date c your name includes the surname of d your application_for exemption was filed more than eight years after you incorporated your articles of incorporation state in part that you are organized exclusively for charitable purposes within the meaning of sec_501 of the internal_revenue_code_of_1986 code including for such purposes establishing and operating a fishing camp and retreat center for christian individuals and church groups as a means for them to pause from the daily routine to develop discipleship and mentoring relationships with other christian believers and to participate in programs that integrate outdoor activities with christian living your governing body consists of nine directors including d his son and one of d’s employees from d’s outside business you operate a fishing camp and retreat center during the months of june july and august this includes a volunteer camp where individuals help build a new lodge and maintain the camp the individuals are asked to donate a dollar amount per night to offset food and transportation costs your website states this is a work emphasized week with time still found to fish you also have a week long camp where men mentor a fatherless young man were the cost is approximately dollar_figure per person you describe your couples cooking class as an educational week long retreat just for couples that love to cook eat the cost for the couples cooking class is almost dollar_figure per couple for a full and fun week at the lodge it includes sightseeing shopping time and plenty of r r you also offer private camp retreats for christian leaders and ministry groups all of your programs focus on outdoor activities an example of a typical week is as follows sunday guest arrives in k you pick them up and give a tour while driving to the lodge the guests check in and enjoy a drink or appetizer on the patio before they are taken to their room dinner is served about an hour after arrival after dinner an orientation about your offerings is given and the staff is introduced at 30pm a camp fire is offered where treats and hot beverages are provided monday through friday daily routine most meals are served at the lodge between meals the guests partake in their chosen outdoor excursions at night after a campfire guests are invited to make an ice cream run to the general store and or enjoy a road trip to view the area and look for local wildlife such as moose spotting letter cg catalog number 47630w saturday brunch is served guests pack up check out and are transported to the airport an example of a typical day is as follows 30am- breakfast at the lodge 00am- morning devotional - lead by one of your directors 30am- prepare lunches for the day 00am - 00pm- construction_project and fishing or outdoor adventure the construction_project would consist of a variety of different outdoor activities such as how to build a fire cut down a tree basic carpentry skills and similar activities the fishing or outdoor excursions are chosen by the guests themselves 30pm- appetizers are served 30pm- clean up and prepare for dinner campers will be taught how to gut cut and cook fish 00pm- dinner 30pm- campfire and message from camp pastor 00pm- free time nature hikes trips into town or any leisurely activity chosen by the camper weekly the participant can book fishing and touring adventures but some guests purchase a pre-planned week of adventures you provide a listing of the available excursions for which fees are charged fees range from dollar_figure to dollar_figure however there are also free excursions such as touring the historical sights of the local village or just relaxing at the lodge d d’s son and f continue to own the land where you operate you have a verbal agreement leasing the land for years at dollar_figure per year the written land lease agreement you submitted was not executed it stated in pertinent part this letter serves as our agreement to allow you legal authority to build its your attached master_plan on stated two acre property owned managed by d for the purpose of operating its your ministry the term of this lease is for years from the above date at a rate of dollar_figure per year owner shall be responsible for property_tax for usage of original cabin until you build the master lodge in its place you are responsible for all taxes utilities wells plans permits development construction and insurance when it lodge is completed and insurable your map of the property shows a new lodge with six bedrooms and five bathrooms an original lodge with one bedroom living room and kitchen a bath house with showers and stalls a bunkhouse for up to four beds and plans to construct another lodge and a shop education center you advertise your camp and lodge through your website dvd’s and brochures the materials use the terms such as fun adventure and relaxing to describe your activities according to your website the week camp includes ground transportation once in k letter cg catalog number 47630w four ‘world class fishing adventures’ six nights lodging meals packaging and processing of the participants’ fishing catch camp fire speakers throughout the week and all fishing gear required the participant has to supply their own transportation to k fishing licensing a few of the off-site meal costs tips and gratuities and personal items like clothes and shoes participants are expected to bear their own costs and pay fees to attend each of your programs as you indicate in past meeting minutes regarding the purpose and vision of the fish camp you aim to find the unique experience envisioning a full restaurant spa fire ring and set up for people who are going to fish stating its all about marketing and product additional meeting minutes demonstrate what you would need to do to take the current fish camp from one star up to two star services lodging schedules for guests to stick to a tour and overview for guests including fishing holes the camp beach and options for their stay such as excursions uniforms to be worn by staff better food service picture cds for guests a registration form submitted as an exhibit shows a registered and paid participant that a one week stay with you includes airport transfers ground transportation four amazing world class fishing adventures six nights lodging meals all week processing of any catches a camp fire speaker and all fishing gear the participant is responsible for air fare fishing licenses meals while travelling tips personal gear and personal items to pack provided on a list your income consists of fees charged to volunteers and participants for stays at your camp cooking classes and retreats the fees range from just under dollar_figure per night to almost dollar_figure for a week you have received some donations from related parties expenses include costs of operating and maintaining the camp as well as expenses for fishing charters fishing supplies and construction minutes of meetings also indicate you operate with paid staff however your financial statements did not show expenses for wages over dollar_figure has been spent in construction costs for buildings built on the retreat property owned by d and f to be used by you in your operations law sec_501 of the code provides in part for the exemption from federal_income_tax to organizations organized and operated exclusively for charitable religious or educational_purposes where no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational letter cg catalog number 47630w test it is not exempt sec_1_501_c_3_-1 of the regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations includes the advancement of religion in its definition of the term charitable revrul_77_366 1977_2_cb_192 a nonprofit organization that arranged and conducted winter-time ocean cruises during which activities to further religious and educational_purposes were provided in addition to extensive social and recreational activities was not operated exclusively for exempt purposes and did not qualify for exemption under sec_501 of the code revrul_77_430 1977_2_cb_194 an otherwise qualifying nonprofit organization that conducted weekend religious retreats open to individuals of diverse christian denominations at a rural lakeshore site at which the participants were able enjoy the recreational facilities in their very limited amount of free time and that charged no fees qualified for exemption under sec_501 of the code as operated exclusively for religious purposes in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes 283_fsupp2d_58 d d c the district_court found that the organization was formed principally to organize host conduct and sponsor educational and other charitable functions on its facilities the organization’s patrons were not limited to tax exempt entities but included patrons of a private and corporate nature the organization paid significant advertising and promotional expenses and derived substantial income from weddings and special events held at its conference center the court determined that the organization's activities competed with a number of commercial as well as non-commercial entities which strongly evidenced a commercial nature and purpose the court concluded that although the organization carried out a number of charitable and educational activities these were incidental to its letter cg catalog number 47630w primary activities of operating a for-profit conference center application of law you are not described in sec_501 of the code because you operate for more than insubstantial social and recreational purposes you are not as described in sec_1_501_c_3_-1 of the regulations because more than an insubstantial part of your activities are recreational an itinerary of activities that take place at your retreat shows personal recreation is the main component of your camps and anyone from the general_public can pay your fees and attend sec_1_501_c_3_-1 of the regulations provides an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals since you have made substantial capital improvements to land owned by d in the form of the buildings built on the retreat land your earnings have inured to an insider those buildings have increased the value of the land and the lease does not safeguard you from insider benefits no amount of inurement can be overcome for qualification of exemption under c even though sec_1_501_c_3_-1 of the regulations states that advancement of religion is a charitable purpose not all of your activities are characterized as religious as noted above a typical week includes a significant amount of time for recreational activities that the guests choose freely the morning devotional and the evening message from the camp pastor account for only a few minutes per day accordingly you are not as described in the regulations you are similar to the organization described in revrul_77_366 supra you offer a retreat that has religious and educational aspects but also offers extensive social and recreational activities likewise per your given schedule you allow for extensive time for social and recreational activities you are not similar to the organization described in revrul_77_430 because you do not limit the amount of recreational time of guests but instead promote and advertise recreation as your focus even though you offer scholarships in a few limited circumstances the vast majority of your programs are provided for a fee like in better business bureau of washington d c supra the presence of your substantial recreational purpose precludes exemption you are similar to airlie supra your patrons are not limited to tax exempt entities you offer a variety of activities for a fee donations are solicited to cover the costs for some of your guests however most pay the full fee you advertise your activities through letter cg catalog number 47630w your website and the distribution of dvd’s you compete with other commercial entities that provide similar fish camp services even though you carry out some religious activities the facts show these are incidental to your operation commercially applicant’s position you maintain that you have four main activities the first is a fish camp offered to men and adolescent men to fish and camp offering a spiritual aspect to build bonding throughout the week the individuals who participate are normally fathers and sons your second offering is a retreat and rest center for christian leaders and small groups this is aimed at providing relaxation and spiritual revival for men and women in christian service your third offering is similar to the second only aimed at pastoral staff finally you offer a j mentoring program this program assists single mothers by providing fatherless young men a chance to develop positive male relationships and an understanding of manhood through nature for this program you may offer scholarships to less fortunate participants who could not otherwise afford to attend your indicate that your activities consist of interaction between fellow christian men in an outdoor environment such as fishing and hiking hearing the word of god singing and fellowship and rest and relaxation you feel that these activities are exclusively exempt in nature service response to applicant's position the facts show you provide fishing camping lodging and recreation for a fee your daily and weekly schedules reveal substantial free time for participants and very little time devoted to structured religious activities by the same token your website and promotional materials emphasize recreation these facts clearly indicate your operations are not exclusively for sec_501 purposes conclusion based on the information provided you do not qualify for exemption under sec_501 c of the code you are not organized and operated exclusively for charitable or religious purposes within the meaning of sec_501 c of the code because you operate in a commercial manner your operations further a substantial nonexempt purpose and net_earnings have inured to organization insiders accordingly you do not qualify for exemption as an organization described in sec_501 of the code letter cg catalog number 47630w you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if we do not hear from you within days we will issue a final adverse if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address letter cg catalog number 47630w mail to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh deliver to internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois lerner director exempt_organizations enclosure publication letter cg catalog number 47630w
